In a proceeding to invalidate petitions designating respondent Herman as a candidate in the Democratic Party Primary Election to be held on June 17, 1969' for nomination for the public office of Judge of the Civil Court of the City of New York, County of Queens, and for injunctive relief, the appeal is from an order of the Supreme Court, Queens County, entered June 6, 1969, which inter alia dismissed the proceeding. Order affirmed, without costs. No opinion. Appellant is granted leave to appeal to the .Court of Appeals. Questions of law have arisen which ought to be reviewed. Beldock, P. J., Babin, Hopkins, Benjamin and Martuseello, JJ., concur.